NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS ANGEL MANCILLAS SILVA,                     No.    15-70041

                Petitioner,                     Agency No. A099-305-710

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Luis Angel Mancillas Silva, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying cancellation of removal and

adjustment of status. We dismiss the petition for review.

      We lack jurisdiction to consider Mancillas Silva’s contentions regarding


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
whether his convictions render him ineligible for cancellation of removal and

adjustment of status as addressed in the BIA’s December 20, 2010, order, where

this petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1)

(“The petition for review must be filed not later than 30 days after the date of the

final order of removal.”); Pinto v. Holder, 648 F.3d 976, 986 (9th Cir. 2011) (a

BIA order denying relief from removal, but remanding for voluntary departure

proceedings, is a final order of removal); Rizo v. Lynch, 810 F.3d 688, 691 (9th

Cir. 2016) (clarifying that Abdisalan v. Holder, 774 F.3d 517 (9th Cir. 2014), does

not disrupt the Pinto line of cases).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    15-70041